DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
	Claims 1-2 and 5-9 are allowed.
The following is an examiner’s statement of reasons for allowance: The non-final correspondence pointed towards claims 4 and 5 having allowable subject matter. Applicant has amended claim 1 to include the limitations of claims 3 and 4. Claim 1 now has the allowable subject matter from original claim 4. Claim 1 has limitation “upward extensions extending upward from both ends of the left and right extensions and connected to the bonnet via the mounting plate”. Komorida (US-2017012954-A1) has upward extensions (29, fig.6) extending upward from the left and right extensions (see fig.6) and the upward extensions connect to the bonnet (7, fig.4) through welding (paragraph [0143]), but the mounting plate (30d, fig.7) for mounting the headlamp stay to the bonnet does not mount the upward extensions to the bonnet (fig.4, paragraph [0143]). With no reason to modify Komorida, claim 1 and its dependent claims have allowable subject matter and are in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN BRYCE SHELTON whose telephone number is (571)272-6501. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/I.B.S./Examiner, Art Unit 3618